Citation Nr: 1635892	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-23 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disability as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure, or in the alterative, as secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran has active service from April 1959 to May 1962, from May 1962 to November 1966 and from November 1966 to May 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The April 2011 rating decision denied entitlement to service connection for a heart condition.  The August 2011 rating decision, in pertinent part, denied entitlement to service connection to PTSD, a right knee disability and bilateral hearing loss.  

The August 2011 rating decision also denied entitlement to service connection for chronic sinus drainage, among other determinations.  In a January 2012 notice of disagreement, the Veteran contested both the issues herein on appeal as well as the denial of his chronic sinus drainage claim.  Although the RO issued a September 2012 statement of the case which included entitlement to service connection for chronic sinus drainage, the Veteran did not perfect an appeal thereafter with respect to this issue.  Thus, entitlement to service connection for a sinus disability is not before the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2015).

Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), although the Veteran filed a claim for PTSD, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or VA obtains in support of the claim.  As such, although entitlement to service connection for major depression was denied in a July 2016 rating decision and which has not yet been appealed, the issue for consideration is entitlement to service connection for a psychiatric disorder, to include PTSD, as reflected on the title page of this decision.

The Veteran testified at an April 2016 video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  The record was held open for 60 days after the hearing to allow the Veteran to submit additional evidence; however, no additional evidence has been submitted by the Veteran.

However, since the most recent adjudication of the claims on appeal, in two September 2012 statements of the case, additional evidence has been associated with the record, including VA treatment records most recently dated in June 2016.  Neither the Veteran nor his representative waived review of this additional evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2015).  However, in light of the favorable decision below, for entitlement to service connection for bilateral hearing loss, there is no need to remand this issue for the additional evidence to be considered.  Furthermore, as the remaining claims must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated after the specified development is completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a psychiatric disability, to include PTSD, entitlement to service connection for a right knee disability as secondary to a service-connected left knee disability and entitlement to service connection for a heart disability, to include as due to herbicide exposure, or in the alterative, as secondary to service-connected diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's bilateral hearing loss is as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants service connection for bilateral hearing loss.  This award represents a grant of this specific issue on appeal.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2015) and Bryant v. Shinseki, 23 Vet App 488 (2010), with respect to this issue are rendered moot.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. Vet. App. 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

The Veteran asserts that he has bilateral hearing loss as a result of noise exposure during active service.  Specifically, in his January 2012 notice of disagreement and in April 2016 testimony, the Veteran asserted he experienced noise exposure in the military, including as a helicopter pilot in the Republic of Vietnam during the Vietnam Era.  In April 2016 testimony, the Veteran reported his hearing loss onset during the 2000s.  He also testified that after service he scraped foam from C-130s for about a year and while there were loud noises from the bay area, he did not believe such was loud enough to have caused any hearing loss.  In his January 2012 notice of disagreement, the Veteran explained that the Operation Foam Express where he worked after service was not a sound hazard operation.  He further testified that after that position he worked in an analyst position, and was not often around loud noise although he entered the the bay area once in a while.  He also testified that the most noise exposure he experienced was during his military career.

The Veteran was afforded a VA audiological examination in March 2010.  The March 2010 examiner provided a diagnosis of bilateral sensorineural hearing loss.  Additionally, the March 2010 VA audiometric testing revealed that the Veteran had hearing loss disability for VA purposes in both ears.  38 C.F.R. § 3.385.  Thus, the current disability element for bilateral hearing loss is established by the evidence. 

The Veteran's available service treatment records do not reference noise exposure during service.  However, there is some indication of hearing loss.  Specifically, an April 1972 service treatment record noted a puretone finding of 30 decibels at 3000 Hertz in the left ear and a June 1977 service treatment record noted a puretone finding of 25 decibels at 4000 Hertz in the left ear.  As the threshold for normal hearing is from zero to 20 decibels, higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Additionally, the Veteran's DD 214 documents that one of his military occupational specialties was Aviation Officer.  As the Veteran's service records are supportive of his competent and credible contentions regarding exposure to loud noises, the element of the incurrence of an in-service injury is met for bilateral hearing loss.

As to the origin of the Veteran's hearing loss, the March 2010 VA examiner noted the in-service audiological evaluations from June 1968 to December 1977 were within normal limits for both ears and that enlistment and separation audiologic evaluations were not contained within the available service treatment records.  The March 2010 VA examiner stated the Veteran reported significant occupational and recreational noise exposure without ear protection.  The March 2010 VA examiner stated an opinion regarding the etiology of the hearing loss reported could not be presented without resorting to mere speculation.  

However, as noted above, in contrast to the March 2010 VA examiner's opinion, the April 1972 and June 1977 service treatment records with higher puretone threshold levels indicated some degree of hearing loss.  Additionally, as described above, the Veteran in his January 2012 notice of disagreement, stated in part, that the Operation Foam Express where he worked was not a sound hazard operation and to his knowledge no one ever lost hearing while working in this area and that most other times he worked as a supervisor in an office area with only occasional visits to the warehouses avionics and aircraft maintenance area.  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Leford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159. 

As noted above, the March 2010 VA examiner did not provide a nexus opinion; however, the examiner did not attribute the Veteran's bilateral hearing loss to a specific or particular etiology.  Notably, the March 2010 VA examination report specifically noted Veteran reported significant occupational and recreational noise exposure without ear protection  However, the Veteran refuted such in his January 2012 notice of disagreement and in April 2016 testimony.  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  The evidence shows that the Veteran presently has bilateral hearing loss, with no evidence of an intercurrent cause and with some evidence of diminished hearing loss during service. 

Thus, at the least, this evidence raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss is etiologically related to noise exposure in service.  When resolving doubt in the Veteran's favor, the Board finds the Veteran's bilateral hearing loss is in fact related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Board concludes that service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

A July 2010 PTSD VA examination report found the Veteran did not have a symptom set that met the criteria for a mental health diagnosis including PTSD.  However, VA treatment records, including a January 2015 VA treatment record reflect diagnoses of PTSD, chronic, and major depressive disorder, recurrent.  The Veteran, in various statements, reported that he experienced psychiatric problems based on his service experience.  Specifically, in a February 2010 VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, the Veteran reported a June 1968 incident in which his friends were killed in a helicopter crash as result of enemy fire and July 1968 incident in which his helicopter was shot by enemy fire.  The Veteran is competent to testify to his experiences and symptomatology capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In light of the above, the Board finds that a VA examination is required to ascertain whether any psychiatric disorder is related to active service.  Additionally, as the Veteran's psychiatric claim is being remanded for further development, the Veteran should be provided another opportunity to describe any in-service stressors.  All identified stressors should be attempted to be verified.

The Veteran seeks service connection for a heart disability, to include as due to herbicide exposure, or in the alterative, as secondary to service-connected diabetes mellitus.  In a February 2011 addendum opinion, a VA examiner noted there was left ventricular hypertrophy noted on echocardiogram and further stated that even though this condition was diagnosed before his diabetes this condition was at least as likely as not aggravated by diabetes as it was a known fact that diabetes had a negative effect on the heart.  However, no baseline level of severity was noted, a necessary part of the evaluation.  

Additionally, although the Veteran has not been diagnosed with a heart condition that is a recognized disability that may be presumptively associated with exposure to herbicide agents, a Veteran is not precluded from presenting evidence that a claimed disability is due to or the result of herbicide exposure to alternatively show entitlement to service connection on a nonpresumptive direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  The Board finds that the Veteran did have service in Vietnam and is presumed to have been exposed to herbicide agents.  Thus, the Board finds that it necessary to remand this claim to schedule the Veteran for a VA examination and to request an etiological opinion to include consideration of exposure to herbicide agents by the prospective examiner as well as a medical opinion regarding the possible relationship between the Veteran's heart disability and service-connected diabetes mellitus.

Similarly, with respect to the Veteran's right knee claim, in April 2016 testimony, the Veteran's representative stated the Veteran is only claiming such as secondary to his service-connected left knee disability.  There is no nexus opinion of record which addressed a right knee disability as secondary to a service-connected left knee degenerative joint disease.  Thus, the Board finds that a VA examination to address the claim on this basis is warranted.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  

The Board notes that VA will not concede that a nonservice-connected disease or injury was aggravated by service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b) (2015).  Notably, section 3.310 was amended to include this language regarding aggravation and the baseline level effective September 7, 2006.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  As the Veteran's claims for a heart disability and right knee disability were filed after the effective date, the current version of 38 C.F.R. § 3.310 applies to the heart disability and right knee claims.

Finally, in light of the remand, updated VA treatment records should be obtained. The record reflects the Veteran most recently received VA treatment from Perry Community Based Outpatient Clinic, part of the Carl Vinson VA Medical Center (VAMC) located in Dublin, Georgia in June 2016.  Thus, on remand, VA treatment records, from the Carl Vinson VAMC, to include all associated outpatient clinics, since June 2016, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's updated VA treatment records, from Carl Vinson VAMC, to include all associate outpatient clinics, since June 2016, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Contact the Veteran to give him another opportunity to provide any additional specific information he may have concerning his claimed stressors, to include a June 1968 incident in which his friends were killed in a helicopter crash as result of enemy fire and July 1968 incident in which his helicopter was shot by enemy fire.  Advise him that, if possible, he should provide names of other individuals who were also present and witnessed or knew of his claimed stressor incidents, or who can confirm his proximity to them.  Further advise the Veteran that this information is necessary to obtain supportive evidence of the alleged stressor events, and that he must be as specific as possible, because without such details an adequate search for verifying information may not be able to be conducted. 

3.  Initiate a request through the Personnel Information Exchange System, with the appropriate code, to attempt to obtain to verify the Veteran's reported stressors.  The request and response thereto must be documented of record.

4.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder diagnosed proximate to or during the pendency of the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand, and claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. 

The examiner should provide an opinion as to:  

a.  Does the Veteran have a diagnosis of PTSD? 

b.  If so, is it at least as likely as not (50 percent probability or more) that the Veteran's PTSD is related to a verified in-service stressor. 

c.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disorder demonstrated proximate to or during the pendency of the claim, even if currently resolved, (to include, but not limited to, major depressive disorder) had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service. 

In providing the above opinion regarding whether any psychiatric disorder is related to active service, address the Veteran's assertion that his psychiatric problems are related a June 1968 incident in which his friends were killed in a helicopter crash as result of enemy fire and July 1968 incident in which his helicopter was shot by enemy fire. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

Provide a complete rationale for any opinion provided.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any heart disability diagnosed proximate to or during the pendency of the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand, and claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should provide an opinion as to:  

a.  Whether it is at least as likely as not (50 percent probability or more) that any diagnosed heart disability, was incurred in or was caused by the Veteran's active service, to include the Veteran's presumed exposure to herbicide agents such as Agent Orange.

b.  Is it at least as likely as not (a 50 percent or higher degree of probability) that any diagnosed heart disability is proximately due to or the result of the Veteran's service-connected diabetes mellitus? 

c.  Is it at least as likely as not (a 50 percent or higher degree of probability) that any heart disability is aggravated by the Veteran's service-connected diabetes mellitus? 

d.  If it is found that any heart disability is aggravated by the service-connected diabetes mellitus, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progression, the examiner should identify the degree of increase in severity due to natural progression.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

Provide a complete rationale for any opinion provided.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right knee disability diagnosed proximate to or during the pendency of the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand, and claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should provide an opinion as to:  

a.  Is it at least as likely as not (a 50 percent or higher degree of probability) that any diagnosed right knee disability is proximately due to or the result of the Veteran's service-connected left knee disability? 

b.  Is it at least as likely as not (a 50 percent or higher degree of probability) any right knee disability is aggravated by the Veteran's service-connected left knee disability? 

c.  If it is found that any right knee disability is aggravated by the service-connected left knee disability, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to the natural progression, the examiner should identify the degree of increase in severity due to natural progression.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

Provide a complete rationale for any opinion provided.

7.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

8.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


